Citation Nr: 1210958	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Subsequently, the Board remanded this matter for further development in a September 2010 decision.  


FINDING OF FACT

The Veteran's service-connected hemorrhoids are not manifested by persistent bleeding, secondary anemia, or fissures.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids, status post hemorrhoidectomy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2004, April 2006, and September 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in November 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the April 2006 correspondence.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran do not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, these letters did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the United States Court of Appeals for the Federal Circuit recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores, 580 F.3d at 1277.  

Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The duty to assist also has been fulfilled as pertinent VA medical records have been requested and obtained and the Veteran was provided with VA examinations.  In its remand of September 2010, the Board requested that the Veteran and his representative specify any private and VA medical care providers who treated him for his hemorrhoid disability since June 2006.  In its September 2010 duty-to-assist letter, the RO requested that the Veteran identify any records from private physicians or hospitals that he would like associated with the claims file.  However, the Veteran never responded to this document request.  Absent the provision of necessary information by the Veteran in the development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board must base it decision on the evidence of record.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claim decided herein would not cause any prejudice to the Veteran.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  




Factual Background and Analysis

The RO granted service connection for hemorrhoids in a November 1983 rating decision.  At that time a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran filed this claim for increase in January 2004 contending that his noncompensable disability rating did not accurately reflect the severity of his disability.  In the November 2004 rating decision on appeal, the RO increased the disability rating for the Veteran's service-connected hemorrhoids, status post hemorrhoidectomy, from noncompensable to 10 percent, effective January 16, 2004.  In his Notice of Disagreement, the Veteran argues that the 10 percent award is too low because the cost of living has increased since he first began dealing with this disorder in service.  

As noted above, the Veteran's hemorrhoids were evaluated under Diagnostic Code 7336.  Under that Diagnostic Code, mild or moderate external or internal hemorrhoids are rated as noncompensable.  Large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences warrant a 10 percent disability rating.  Hemorrhoids involving persistent bleeding with secondary anemia or with fissures warrant a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Veteran underwent a VA examination in February 2004.  The Veteran complained of hemorrhoidal problems for over 30 years since service, including an incision and drainage procedure in 2001.  He now complained of occasional pain, usually when constipated, loose stools, and occasional fecal leakage (once or twice a week).  He reported no bleeding since the 2001 procedure.  He used hydrocortisone cream daily as well as a stool softener.  Examination of the anus and rectum showed no evidence of leakage, anemia or fissures.  Two hemorrhoids and two skin tags were observed and they were not thrombosed.  There was no evidence of bleeding.  

A February 2005 VA medical record indicated that the Veteran had some problems with hemorrhoids and needed cream.  Internal and external hemorrhoids were noted during an otherwise normal rectal examination and he was provided with Anusol.  Three subsequent stool cards were negative for blood.  

A June 2005 VA medical record noted that the Veteran had hemorrhoids which he said he still had to "push back in", but he was otherwise asymptomatic with hemorrhoidal cream.  

A June 2006 VA medical record indicated that the Veteran was prescribed an ointment and cream to apply twice daily in and around the rectum as needed for his hemorrhoids.  It also was noted that his last colonoscopy four years before had been within normal limits.  

A March 2010 VA medical record noted the Veteran's complaint of hemorrhoids and his statement that he wanted to get started on treatment again and wanted his hemorrhoid cream.  He was given a prescription for Proctofoam.  

The Veteran underwent a VA examination in October 2010.  The Veteran complained that he had been bothered by hemorrhoids for more than 30 years and had gone to the emergency room on at least one occasion in 2000 or 2001 and had his hemorrhoids cut.  He continued to have problems with "runny stools" and some leakage, but did not require the use of any absorbent material.  He also complained that his hemorrhoids swell and when he had a bowel movement he had to push the hemorrhoids back in.  He denied any current bleeding.  It was noted that he had failed to follow-up on suggestions in 2002 to consider surgery.  He currently took Hydrocortisone/Pramoxine rectal foam.  There was no history of rectal bleeding, or bleeding from the hemorrhoids, or fecal incontinence.  While there had been a history of thrombosis, there had been no recurrence of thrombosis.  

On examination, the Veteran stood 73 inches and weighed 232 pounds.  Two small internal hemorrhoids were noted, approximately 5 mm. each.  There was also a small external hemorrhoid, approximately 6 mm. in measurement.  These hemorrhoids were reducible, and there was no evidence of bleeding or thrombosis.  There were no fissures present.  While the Veteran's currently diagnosed hemorrhoids had no significant occupational effects, the VA examiner found that this disorder prevented the Veteran from exercising and participating in sports and moderately affected his toileting.  The VA examiner stated that there had been no change in the condition of the Veteran's hemorrhoids, apparently since the prior VA examination in February 2004.  The VA examiner also noted that the Veteran had not been using his creams as directed.  

A March 2011 VA medical record noted the Veteran's complaint that he had a very small amount of bright red blood in the rectal area on two days.  He denied any bleeding on the day of his VA visit.  He reported that he took a laxative recently to clean his bowels and denied any black stools.  

Given the evidence noted above, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected hemorrhoids.  The relevant evidence shows that, according to the February 2004 and October 2010 VA examinations, the Veteran had no acute bleeding, no fissures, and no loss of sphincter control.  As there is no evidence of persistent bleeding and secondary anemia, or fissures, the Board concludes that a rating for hemorrhoids in excess of 10 percent is not warranted.  His complaint of bleeding in the rectal area in March 2011 represented an acute episode involving only a very small amount of blood on two days, did not reflect any persistent bleeding, and was not repeated in the VA outpatient medical records.  Thus, the evidence fails to show that the Veteran meets the criteria for a 20 percent disability rating during the period of this appeal.  

The Veteran is competent to report his symptoms relating to hemorrhoids.  He contends that his hemorrhoid disorder has increased in severity, or that his compensation should be increased because of inflation.  The Board is aware of the Veteran's assertions as to the severity of this disorder.  However, these contentions do not support his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, 8 Vet. App. at 405.  Despite the Veteran's lay evidence as to the symptoms of his hemorrhoids, the objective evidence before the Board shows that the manifestations of these symptoms do not satisfy the diagnostic criteria for a rating in excess of 10 percent for hemorrhoids for the time period in question.  

As to inflation, the rates of disability compensation payable to veterans are established by law.  See 38 U.S.C.A. § 1114(a)-(j).  These rates are periodically adjusted by Congress through legislative enactment, usually on an annual basis.  VA is required to publish these annual changes enacted by Congress.  See 38 C.F.R. § 3.21 (2011) (providing that rates of compensation, dependency and indemnity compensation for surviving spouses and children, and section 306 and old-law disability and death pension, are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the regulations).  Therefore, the Veteran's cost-of-living concerns about his compensation are addressed periodically by federal statute and are not pertinent to whether his hemorrhoid disability entitles him to a disability rating of 10 percent or higher.  

As a result, the Veteran's assertions in this appeal do not constitute evidence that his hemorrhoid disability warrants an increased rating.  

To the extent that the Veteran has asserted that he warrants a higher rating for his hemorrhoids, the Board finds that the preponderance of the evidence for the period on appeal does not support his contentions.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher staged rating is not warranted for any period of time that is covered by this appeal.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 10 percent for hemorrhoids.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  

The above determination continuing the Veteran's 10 percent rating for his hemorrhoids is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture for hemorrhoids could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provides for a higher rating in this case, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of his appeal.  The Veteran's assertions about hemorrhoids were considered by VA examiners in examination reports dated in February 2004 and October 2010.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's hemorrhoid disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




(CONTINUED ON THE FOLLOWING PAGE)






ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids, status post hemorrhoidectomy, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


